Name: Commission Regulation (EEC) No 2343/81 of 13 August 1981 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 8 . 81 Official Journal of the European Communities No L 230/35 COMMISSION REGULATION (EEC) No 2343/81 of 13 August 1981 altering the export refunds on milk and milk products refunds for the products listed in the Annex hereto should be altered to the amounts set out therein ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 1 7 (4) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 2216/81 (3), HAS ADOPTED THIS REGULATION : Article 1 The export refunds referred to in Article 17 of Regu ­ lation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EEC) No 2216/81 , are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2216/81 to the information known to the Commission that the export This Regulation shall enter into force on 14 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 August 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 291 , 19 . 11 . 1979, p . 17 . 3 OJ No L 214, 1 . 8 . 1981 , p . 54. No L 230/36 Official Journal of the European Communities 14. 8 . 81 ANNEX to the Commission Regulation of 13 August 1981 altering the export refunds on milk and mule products Heading Nos 04.02, 04.03 and subheading 23.07 ex B of the Annex to Regulation (EEC) No 2216/81 and the corresponding refunds are to be read as follows : CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 04.02 Milk and cream, preserved, concentrated or sweetened : A. Not containing added sugar (2) : II . Milk and cream, in powder or granules : a) In immediate packings of a net capacity of 2-5 kilograms or less and of a fat content, by weight : * 1 . Not exceeding 1-5 % 0620 00 3200 2. Exceeding 1-5 % but not exceeding 27 % : (aa) Of a fat content, by weight, not exceeding 1 1 % 0720 00 32-00 (bb) Of a fat content, by weight, exceeding 1 1 % but not exceeding 17 % 0720 20 56-80 (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 0720 30 62-57 (dd) Of a fat content, by weight, exceeding 25 % 0720 40 58-00 3 . Exceeding 27 % but not exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 28 % 0820 20 70-92 (bb) Of a fat content, by weight, exceeding 28 % 4. Exceeding 29 % : 0820 30 71-88 (aa) Of a fat content, by weight, not exceeding 41 % 0920 10 73-39 (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 % 0920 30 83-29 (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % 0920 40 86-03 (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % 0920 50 97-18 (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % 0920 60 105-19 (ff) Of a fat content, by weight, exceeding 79 % 0920 70 113-21 b) Other, of a fat weight content : 1 . Not exceeding 1-5 % 1020 00 32-00 2. Exceeding 1 -5 % but not exceeding 27 % : (aa) Of a fat content, by weight, not exceeding 1 1 % 1120 10 32-00 (bb) Of a fat content, by weight, exceeding 11 % but not exceeding 1 7 % 1120 20 56-80 (cc) Of a fat content, by weight, exceeding 1 7 % but not exceeding 25 % 1120 30 62-57 (dd) Of a fat content, by weight, exceeding 25 % for exports to :  Poland  Other destinations 1120 40 90-00 58-00 14. 8 . 81 Official Journal of the European Communities No L 230/37 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.02 (cont'd.) 3 . Exceeding 27 % but not exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 28 % 1220 20 70-92 (bb) Of a fat content, by weight, exceeding 28 % 1220 30 71-88 4. Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 41 % 1320 10 73-39 (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 % 1320 30 83-29 (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % 1320 40 86-03 (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % 1320 50 97-18 (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % 1320 60 105-19 (ff) Of a fat content, by weight, exceeding 79 % III . Milk and cream, other than in powder or granules : 1320 70 113-21 a) In immediate packings of a net content of 2-5 kg or less and of a fat content by weight not exceeding 1 1 % : 1 . Of a fat content, by weight, not exceeding 8-9 % and of a non-fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1420 12  (22) Exceeding 3 %, by weight 1420 22 7-81 (bb) Of 1 5 % or more and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1420 50  (22) Exceeding 3 % , by weight, but not exceeding 7-4 % 1420 60 14-10 (33) Exceeding 7-4 % 1420 70 19-14 2. Other, of a non fat lactic dry matter content : (aa) Of less than 15 % , by weight 1520 10 14-18 (bb) Of 15 % or more, by weight 1520 20 22-70 b) Other, of a fat content, by weight : 1 . Not exceeding 45 % and of a non fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1620 70  (22) Exceeding 3 % , by weight, but not exceeding 8-9 % 1630 00 7-81 (33) Exceeding 8-9 % , by weight, but not exceeding 11 % 1630 10 14-18 (44) Exceeding 11 % , by weight, but not exceeding 21 % 1630 20 17-78 (55) Exceeding 21 % , by weight, but not exceeding 39 % for exports to :  Zone C 2  Other destinations 1630 30 29-80 No L 230/38 Official Journal of the European Communities 14. 8 . 81 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.02 (66) Exceeding 39 % 1630 40 (cont'd) for exports to : '  Zone C 2  Other destinations 51-43 (bb) Of 1 5 % or more and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1630 50  (22) Exceeding 3 % , by weight, but not exceeding 7-4 % 1630 60 14-10 (33) Exceeding 74 % , by weight, but not exceeding 8-9 % 1630 70 1914 (44) Exceeding 8-9 % 1630 80 22-70 2 . Exceeding 45 % 1720 00 for exports to :  Zone C 2   Other destinations 58-64 B. Containing added sugar : I. Milk and cream, in powder or granules : ex b) Other, excluding whey : 1 . In immediate packings of a net capacity of 2-5 kilo ­ grams or less and of a fat content, by weight : aa) Not exceeding 1-5% 2220 00 0-3200 (4) per kg bb) Exceeding 1-5 % but not exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 1 1 % 2320 10 0-3200 (4) per kg (22) Of a fat content, by weight, exceeding 1 1 % but not exceeding 17 % 2320 20 0-5680 (4) per kg (33) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 2320 30 0-6257 (4) per kg (44) Of a fat content, by weight, exceeding 25 % 2320 40 0-5800 (4) per kg cc) Exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 41 % 2420 10 0-5800 (4) per kg (22) Of a fat content, by weight, exceeding 41 % 2420 20 0-8329 (4) per kg 2. Other, of a fat content, by weight : aa) Not exceeding 1-5 % 2520 00 0-3200 (4) per kg bb) Exceeding 1 -5 % but not exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 11 % 2620 10 0-3200 (4) per kg (22) Of a fat content, by weight, exceeding 1 1 % but not exceeding 1 7 % 2620 20 0-5680 (4) per kg 14. 8 . 81 Official Journal of the European Communities No L 230/39 CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 04.02 (cont'd) (33) Of a fat content, by weight, exceeding 17% but not exceeding 25 % 2620 30 0-6257 (4) per kg (44) Of a fat content, by weight, exceeding 25 % 2620 40 0-5800 (4) per kg cc) Exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 41 % 2720 10 0-5800 (4) per kg (22) Of a fat content, by weight, exceeding 41 % 2720 20 0-8329 (4) per kg ex II . Milk and cream, excluding whey other than in powder or granules : ex a) In immediate packings of a net capacity of 2-5 kg or less and of a fat content by weight not exceeding 9-5 % : ( 1 ) Of a fat content, by weight, not exceeding 6-9 % and of a non fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight 2810 11 -0 per kg (22) Exceeding 3 % by weight 2810 12 0-0781 (4) per kg (bb) Of 1 5 % or more 2810 15 11-58 0 (2) Of a fat content, by weight, exceeding 6-9 % and of a non fat lactic dry matter content, by weight, of 1 5 % or more 2810 20 23-47 0 b) Other, of a fat content, by weight : ex 1 . Not exceeding 45 % : (aa) Of a fat content, by weight, not exceeding 6-9 % and of a non fat lactic dry matter content, by weight, of 15 % or more 2910 70 11-58 0 (bb) Of a fat content, by weight, exceeding 6-9 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, of 15 % or more 2910 76 23-47 0 (cc) Of a fat content by weight, exceeding 9-5 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, less than 1 5 % 2910 80 0-1538 (4) per kg (dd) Of a fat content, by weight, exceeding 21 % but not exceeding 39 % 2910 85 for exports to :  Zone C 2  Other destinations 0-2980 (4) per kg No L 230/40 Official Journal of the European Communities 14. 8 . 81 CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 04.02 (ee) Of a fat content, by weight, exceeding 39 % 2910 90 (cont'd) for exports to :  Zone C 2   Other destinations 0-5143 (4) per kg 2 . Exceeding 45 % 3010 00 for exports to :  Zone C 2   Other destinations 0-5864 (4) per kg 04.03 Butter : ex A. Of a fat content, by weight, not exceeding 85 % : ( I) Of a fat content, by weight, of 62 % or more, but less than 78 % 3110 03 For exports to : \  Zone C 1 71-83  Zone C 2   Other destinations 71-83 (II) Of a fat content, by weight, of 78 % or more but less than 80 % 3110 16 For exports to :  Zone C 1 90-37  Zone C 2   Other destinations 90-37 (III) Of a fat content, by weight, of 80 % or more, but less than 82 % 3110 22 For exports to :  Zone C 1 92-68  Zone C 2   Poland 133-90  Other destinations 92-68 (IV) Of a fat content, by weight, pf 82 % or more 3110 32 For exports to :  Zone C 1 9500  Zone C 2   Poland 137-25  Other destinations 95-00 B. Other, of a fat content, by weight : ( I) Not exceeding 99-5 % 3210 10 For exports to :  Zone C 1 95-00  Zone C 2   Other destinations 95-00 (II) Exceeding 99-5 % 3210 20 For exports to :  Zone C 1 132-90  Zone C 2   Other destinations 132-90 14. 8 . 81 Official Journal of the European Communities No L 230/41 CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : ex B. Other, containing starch , glucose or glucose syrup falling within subheadings 17.02 B and 21.07 F II , or milk products : I. Containing starch, or glucose or glucose syrup : a) Containing no starch or containing 10 % or less, by weight, of starch : (3) Containing 50 % or more but less than 75 % , by weight, of milk products of which content of milk in powder or granules (excluding whey), by weight, is (8) : (aa) Less than 30 % 5700 13  (bb) 30 % or more but less than 40 % 5700 23 10-24 (cc) 40 % or more but less than 50 % 5700 33 13-44 (dd) 50 % or more but less than 60 % 5700 42 16-64 (ee) 60 % or more but less than 70 % 5700 52 19-84 (ff) 70 % or more 5700 62 23-04 (4) Containing 75 % or more, by weight, of milk products, of which content of milk in powder or granules (excluding whey), by weight, is (8) : (aa) Less than 30 % 5800 13  (bb) 30 % or more but less than 40 % 5800 23 10 ·24 (cc) 40 % or more but less than 50 % 5800 32 13-44 (dd) 50 % or more but less than 60 % 5800 42 16-64 (ee) 60 % or more but less than 70 % 5800 52 19-84 (ff) 70 % or more but less than 75 % 5800 62 23-04 (gg) 75 % or more but less than 80 % 5800 72 24-64 (hh) 80 % or more 5800 82 , 26-24 II . Containing no starch, glucose or glucose syrup, but containing milk products of which content ofi milk in powder or granules (excluding whey), by weight, is (8) : (a) 50 % or more but less than 60 % 5900 12 16-64 (b) 60 % or more but less than 70 % 5900 22 19-84 (c) 70 % or more but less than 80 % 5900 32 23-04 (d) 80 % or more 5900 42 26-24 No L 230/42 Official Journal of the European Communities 14. 8 . 81 (') When the product falling within this subheading is a mixture containing added whey and/or added lactose, no export refund shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose have been added to the product . (2) The weight of the added non-lactic matter and/or added whey and/or added lactose shall not be taken into account for the purpose of calculation of the fat content by weight . When the product falling within this subheading is a mixture containing added whey and/or added lactose , the added whey and/or added lactose shall not be taken into account in the calculation of the amount of refund. When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (4) The weight of added non-lactic matter and/or added whey and/or added lactose shall not be taken into account for the purpose of calculating the fat content, by weight. The refund per 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per kilogram shown , multiplied by the weight of the lactic part contained in 100 kg of product ; however, where whey and/or lactose have been added to the product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose , contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (*) The refund on 100 kg of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kg shown ; however, where whey and/or lactose have been added to the product, the amount per 100 kg shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose contained in 100 kg of product, and then  divided by the weight of the lactic part contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (6) No refund shall be applicable to cheese rinds and cheese wastes falling within heading No 04.04 of the Common Customs Tariff. Products unfit as such for human consumption shall be regarded as cheese wastes . No refund shall be applicable to cheeses or curd containing non-milk fat . However, in the case of cheese in which ingredients (such as ham, nuts etc .) which contain non-milk fat have been added a maximum of 5 % by weight of non-milk fat is allowed. Q This amount applies to the net weight, minus the weight of the brine . (8) When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or lactose , and  the lactose content of the added whey per 100 kg of finished product. 1 N.B. :  Zones A, B, C, D and E are those defined in Regulation (EEC) No 1098/68 , as last amended by Regulation (EEC) No 242/80 .  'Countries of the Arabian Peninsula' are to be understood in the sense of this Regulation as the following countries situ ­ ated in the Arabian Peninsula and the territories there connected : Saudi Arabia, Bahrain, Qatar, Kuwait, Sultanate of Oman , Union of Arab Emirates (Abu Dhabi , Dubai , Sharjah, Ajman, Umm al Qawain , Fujairah, Ras al Khaimah), Yemen Arab Republic (Yemen North) and People's Democratic Republic of Yemen (Yemen South). The weight of non-milk fat should be disregarded for the purposes of calculating fat content, by weight.